Advisory Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed after-final amendment filed on 5/6/2021 under the AFCP 2.0 program has not been entered because the amendments do not overcome the applied prior art.

Response to Arguments
The applicant’s arguments filed on 5/6/2021 have been considered, but are moot since the amendments they are based on have not been entered.
The applicant argues that the combination, including Murphy does not teach of the virtual channel being between the VM, I/O adapter and a storage device, where the I/O adapter and storage device are separate devices and wherein the storage device is a physical storage device.  The examiner disagrees.
Murphy discloses in paragraph 24-25 that, “I/O channels are prioritized at both ends of the channel (i.e., the channels extend from the application executed by the virtual machine into each of the storage devices or storage nodes that store data associated with the application).”  Furthermore, paragraph 42 specifies that the virtual channels provide “end-to end storage quality of services from the virtual machines (and associated applications) to the physical storage nodes.” Thus murphy reads on the limitations at issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138